Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 8/29/2022.  
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the term “partially intact.” It is unclear at what point a grape berry would not be considered “partially intact” as “partially” is a relative term. The term “partially” is a relative term which renders the claim indefinite. The term “partially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, Schauz teaches that the sediment contains berry skins ([0004]). As berry skins are present in the sediment are said skins are part of a whole berry, would the presence of berry skins allow for one skilled in the art to deem the sediment to contain “partially intact” berries? Or would more of the berry (flesh and skin) be needed to deem the berries partially intact? As such, one skilled in the art would not know at what point the berries would be considered partially intact thereby making the claims indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Escudier et al. (WO 2013/045865 in IDS with US 2015/0140166 in IDS being used as English Translation) in view of Pieralisi (US 5,656,180 in IDS) and Schauz et al. (US 2013/0105402 in IDS).
Regarding claim 1, Escudier teaches a method comprising feeding grape berries into a plant (20), adding an adjuvant/clarifying agent/enzyme to at least partially intact berries, wherein the enzymatic preparation can include a primary pectolytic enzyme as well as a clarifying enzyme ([0073]-[0074]), and centrifuging the grape berries thereby separating solids from a liquid (Fig. 1, [0082]-[0084] and [0092]-[0096]).
Escudier fails to teach the liquid fraction being treated via flotation or settling. Pieralisi teaches that after a centrifugal separator, allowing the resulting liquid fraction to sit in a tank allows for the entrapped air to be released via the drop of pressure thereby providing a flotation effect (Figs. 1-2 and C2/L61-C3/L17).  This allows for the gas to ascend with solid particles and further remove solids from said liquid in the tank.  Thus, it would have been obvious for one skilled in the art to provide settling or flotation steps similar to Pieralisi in order to cause the flotation/settling of solids. 
Escudier fails to teach that the separated solids from the centrifuge are passed to a storage tank. Schauz teaches a storage container (container above the conveyer 10) for the solids separated from a centrifuge (Fig. 1).  As such, it would have been obvious to provide a storage tank to hold the solids until enough solids are present to either dispose of or use in a different process.
Escudier teaches that the juice/liquid produced from the grape berries is divided into two streams ((21) and juice product [0050]-[0051]) and that the juice in stream 21 is combined with the juice product ([0017]). As the juice in Escudier in view of Pieralisi is passed to a tank that allows for flotation, one skilled in the art would have found that the juice produced in stream 21 would have been combined with the juice product prior to the flotation treatment in order to remove solids from the combined juices. It is noted that the entire amount of the liquid phase is from stream 21 and the juice product, the tank that allows for flotation would store the entire amount of liquid phase obtained from the grape berries. 
Regarding claim 8, see claim 1 above. It is noted that a homogenizer tank is being interpreted as a tank that is capable of homogenizing the fluid within it. Escudier teaches that the grape berries are stored in a maceration tank that also provides stirring ([0079]). As such, the maceration tank of Escudier can also be considered a homogenizer tank and meets the claim limitation. 
Regarding claims 2, 9, and 19,  Escudier teaches that clarifying agents can include enzymes but fails to teach the adjuvant/clarifying agent being a gelatin, protein, or cationic flocculant. Schauz teaches that the adjuvant and/or clarifying agent is gelatin or other adjuvants ([0010]-[0016]). One skilled in the art would have found it obvious to apply another clarifying agent used on the same/similar stream of liquids and solids from grape berries in order to accomplish the same goal of clarifying the resulting liquid ("It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980) (The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other. However, there was evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography. "This, in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor." 209 USPQ at 759.). The adjuvants or clarifying substances in Schauz would be considered non-enzymatic. 
Regarding claims 3 and 10, Escudier teaches that enzymes are added as claimed while the berries are still intact. It is noted that the exact order of addition of the enzymes in Escudier or the adjuvants in Schauz would have been an obvious matter to one skilled in the art. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Regarding claims 4, 7, 11, and 14, Escudier teaches a destemming/crushing means (2) upstream of the additive addition points and centrifuge (Fig. 1 and [0093]-[0094).
Regarding claims 5 and 12, Escudier teaches that the above process occurs before any fermentation steps ([0096]).
Regarding claims 6 and 13, it is noted that oenological processes are merely processes that are related to wine making. As such, any process from grapes to wine would be considered oenological processes. As Escudier teaches that its process is preparatory to making wine and there are downstream and possibly upstream maceration steps, it would be considered as part of the oenological process that foresees maceration of grapes and would meet the claim limitation.
Regarding claims 15-16, as discussed in claims 2, 9, and 19 above, modifying the order of adding the grape berries to the homogenizer tank, the enzymes, and the adjuvants would have been an obvious matter to one skilled in the art. 
Regarding claim 17, see claim 8 above for analysis on the homogenizer tank an claim 16 above for the order of method steps. 
Regarding claim 18, Escudier teaches that the berries from the maceration tank/homogenizer tank are directly passed to a press/centrifuge ([0017] and [0082]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The above rejection has been modified to address the added limitations and how Escudier in view of Pieralisi and Schauz read on the claimed invention. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777